Appeal by the defen*693dant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered March 9, 2004, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that certain DNA evidence was admitted in violation of his Sixth Amendment right to confront witnesses against him (see Crawford v Washington, 541 US 36 [2004]; People v Marino, 21 AD3d 430 [2005]; People v Bones, 17 AD3d 689 [2005], lv denied 5 NY3d 826 [2005]). In any event, in light of the overwhelming evidence of the defendant’s guilt, any error was harmless beyond a reasonable doubt (see People v Hardy, 4 NY3d 192 [2005]; People v Crimmins, 36 NY2d 230 [1975]; People v Linton, 21 AD3d 909 [2005]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Adams, J.P., S. Miller, Ritter and Rivera, JJ., concur.